Case 1:15-cr-O0866-WHP Document 52 Filed 05/15/20 Page 1 of 2

LAW OFFICE OF

STEPHANIE M. CARVLIN, ESQ.
140 Broadway, Suite 4610
New York, New York 10005

STEPHANIE M. CARVLIN, ESQ. TELEPHONE: 212-748-1636
FAX: 212-858-7750

E-MAIL: CARVLIN@HOTMAIL.COM
May 15, 2020

Honorable William H. Pauley
United State District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Roger Thomas Clark
15-cr-866 (WHP)

Dear Judge Pauley:

| write to update the Court on the progress of my efforts since my letter of April 13,
2020, to prepare for Roger Clark’s sentencing. Mr. Clark has received and reviewed the
draft Presentence Investigation Report. | reviewed the report with him today by telephone
and advised the government and United States Probation of a few minor errors in the
report. | have been able to provide materials to Mr. Clark for his review that are relevant
to his sentencing. He has access to the Bureau of Prisons email system for three one-
hour periods a week. During this time, he is able to communicate with me in writing
(although these communications are not treated as privileged by the Bureau of Prisons).
If email communication proves inadequate there is a system in place that permits me to
seek further attorney-client telephone calls by making a request three days in advance.

Absent any extraordinary circumstances, | see no impediment to Mr. Clark’s
sentencing going forward on July 30, 2020, as now scheduled. However, | ask that | be
permitted to submit a final status letter to the Court on June 15, 2020, addressing any
remaining concerns. | have consulted with the government, and the government has no
objection to proceeding in this manner.

Mr. Clark also advised me today that his health concerns, which | brought to the
Court’s attention in my April 24, 2020 letter, have been addressed. He has continued to
receive treatment for his medical issues since the Court's request to the government to
consult with the MDC about this issue. Mr. Clark asked that | expressed his gratitude to
the Court and the government.
Case 1:15-cr-O0866-WHP Document 52 Filed 05/15/20 Page 2 of 2

. Respectfully submitted,

Respectfully submitted,

Is/
Stephanie Carvlin

 

cc: AUSA Michael Neff
AUSA Vladislav Vainberg (via ECF)
